                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                TEXARKANA DIVISION

JIMMIE COLE                                                                           PLAINTIFF


v.                                    Civil No. 4:19-cv-4010


CORPORAL HENDERSON, Miller County
Detention Center                                                                   DEFENDANT

                                            ORDER

       Plaintiff Jimmie Cole filed this 42 U.S.C. § 1983 action pro se on January 29, 2019. (ECF

No. 1). Plaintiff’s motion to proceed in forma pauperis was granted that same day. (ECF No. 3).

In this order, Plaintiff was advised that he must immediately inform the Court of any change in his

address. (ECF No. 3). This order also informed Plaintiff that failure to inform the Court of an

address change would result in the dismissal of his case. Id. On June 3, 2019, mail sent from the

Court to Plaintiff at his address of record was returned as undeliverable. (ECF No. 17). To date,

Plaintiff has not provided the Court with an updated address.

       Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:

       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).
       Additionally, the Federal Rules of Civil Procedure specifically contemplate dismissal of a

case on the grounds that the plaintiff failed to prosecute or failed to comply with orders of the

court. Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating the

district court possesses the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b),

a district court has the power to dismiss an action based on “the plaintiff’s failure to comply with

any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986).

       Plaintiff has failed to keep the Court informed of his address and has failed to prosecute

this case. Therefore, pursuant to Federal Rule of Civil Procedure 41(b) and Local Rule 5.5(c)(2),

the Court finds that this case should be dismissed.        Accordingly, Plaintiff’s Complaint is

DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 11h day of July, 2019.

                                                             /s/ Susan O. Hickey
                                                             Susan O. Hickey
                                                             Chief United States District Judge




                                                 2
